IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICERA BIOSCIENCES, LLC, a            §
Delaware limited liability company    §      No. 293, 2015
                                      §
      Plaintiff/Counterclaim          §
      Defendant Below,                §
      Appellant,                      §      Court Below—Superior Court
                                      §      of the State of Delaware
      v.                              §      in and for New Castle County
                                      §      C.A. No. N13C-10-280
NORDION INC., fka MDS INC., a         §
Canadian corporation, and             §
NORDION (US) INC., fka MDS            §
PHARMA SERVICES (US) INC.             §
a Delaware corporation,               §
                                      §
      Defendants/Counterclaim         §
      Plaintiffs Below,               §
      Appellees.                      §

                         Submitted: December 2, 2015
                         Decided: December 4, 2015

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                ORDER

      This 4th day of December 2015, having considered this matter on the briefs

filed by the parties and after oral argument, the Court has concluded that the final

judgment of the Superior Court should be affirmed for the reasons stated in its

January 23, 2015 opinion.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the

Superior Court is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Randy J. Holland
                                      Justice